Citation Nr: 0024995	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a benign chromophobe 
adenoma of the pituitary gland, to include as a result of 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to June 
1952.  His claim originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied service 
connection for a benign pituitary tumor as a result of 
exposure to ionizing radiation.  

The Board initially denied this claim in March 1990.  That 
decision was based on a finding that pituitary tumors were 
not subjected to presumptive service connection because of 
radiation exposure.  In June 1992, however, the RO notified 
the veteran that he might be eligible to request 
readjudication of his claim based on changes in the law.  In 
June 1995, the RO reconsidered the veteran's claim on a de 
novo basis and again denied the claim.  This appeal ensued 
from that decision.  The Board remanded the case for 
additional development in March 1996.  That development has 
been completed by the RO.  The Board remanded the case again 
in February 2000 to schedule the veteran for a hearing before 
a Member of the Board.  In July 2000, however, the veteran 
indicated that he wished to cancel his hearing request and 
have the case forwarded to the Board for review. 


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
operation GREENHOUSE while serving on active duty from March 
1950 to June 1952.

2.  A benign chromophobe adenoma of the pituitary gland was 
first diagnosed in 1976 and resected in 1978.

3.  A benign chromophobe adenoma of the pituitary gland was 
not shown in service, or within one year after discharge from 
service, nor is there competent medical evidence which 
relates this condition to exposure to ionizing radiation or 
to any other incident of service.

CONCLUSION OF LAW

A benign chromophobe adenoma of the pituitary gland was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffered from a benign 
chromophobe adenoma of the pituitary gland as a result of 
exposure to ionizing radiation during his military service at 
Enewetak, Marshall Islands between 1950 and 1951.  He claims 
that service connection for this condition is therefore 
warranted.

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease or injury 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d).  
In addition, service connection is also warranted for certain 
chronic conditions, which include a brain tumor which the 
Board construes as including a pituitary adenoma, which 
become manifest to a compensable degree (10 percent) within 
one year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by showing that the disease or malady was 
incurred during or aggravated by service, a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation are: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases include those listed 
under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998), found 5 years or more after 
service in an ionizing radiation exposed veteran may also be 
service connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
"Radiogenic diseases" under this regulation include the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, and any other cancer.  
See 38 C.F.R. § 3.311(b).  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence which supports that 
finding.  See 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  See 38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely 
as not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from March 1950 to June 1952.  Correspondence 
from the Defense Nuclear Agency states that the veteran was 
attached to the 516th Military Police Service Company in 
Enewetak and was present at Operation GREENHOUSE, an 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground from April 8, 1951, to June 20, 1951.  Service 
medical records made no reference to any treatment or finding 
pertaining to the endocrine system.  

In connection with the veteran's initial claim for service 
connection, estimates of his probable radiation dose were 
obtained.  In correspondence dated in April 1982, the 
Department of the Army stated that the reconstructed exposure 
for the period of time the veteran spent on Enewetak was 
estimated to be 3.8 rem gamma.  That agency reported in July 
1987 that the dose estimate could range from a possible high 
of 3.52 rem gamma to a possible low of 2.34 rem gamma, with a 
probable dose of 2.93 rem gamma.

It appears that the veteran was first diagnosed with a tumor 
of the pituitary gland in 1976.  A VA discharge summary of an 
admission between October and December 1978 reflects that the 
veteran underwent a trans-sphenoidal resection of a pituitary 
chromophobe adenoma in November 1978.  At that time, it was 
noted that the tumor was first detected approximately two 
years prior and was treated with radiation.  No medical 
opinion is contained in this summary as to the etiology of 
the pituitary tumor.

The record shows that the veteran has undergone evaluation 
and treatment of the tumor at various times since 1978.  The 
veteran underwent a Special Nuclear Exposure examination by 
VA in June 1982.  VA hospitalization reports dated in January 
1979, December 1986, January 1987, and January 1988, as well 
as VA outpatient treatment reports, show treatment for the 
veteran's status post pituitary tumor resection.  The veteran 
was also treated for this condition at the University of 
Nebraska Medical Center from April to June 1994.  None of 
these reports, however, discuss the etiology or date of onset 
of the veteran's pituitary tumor. 

In connection with the veteran's current claim for 
readjudication, additional estimates of the veteran's 
probable radiation dose were obtained.  An April 1995 letter 
from the Defense Nuclear Agency stated that a search of 
dosimetry data revealed no record of radiation exposure for 
the veteran.  It pointed out, however, that a scientific dose 
reconstruction revealed that the veteran would have received 
a probable dose of 2.74 rem gamma, with an upper bound of 3.3 
rem gamma.  In a July 1995 letter, that agency explained that 
the veteran's activities during Operation GREENHOUSE had 
resulted in a reevaluation of radiation exposure potential 
provided in its earlier letter.  The veteran's revised 
probable dose was 2.825 rem gamma, with an upper bound of 3.4 
rem gamma.  

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
pituitary adenoma and his exposure to ionizing radiation in 
service.  In an August 1995 Memorandum, the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
concluded that it was unlikely that the veteran's pituitary 
adenoma could be attributed to exposure to ionizing radiation 
in service.  In reaching this conclusion, it was noted that 
pituitary adenomas should be considered as endocrine 
neoplasms rather than as brain tumors, based on the cells of 
origin.  However, because of their intracranial location, 
pituitary tumors were sometimes included with neoplasms of 
the brain and central nervous system.  Scientific studies 
have indicated that the brain was relatively sensitive to the 
carcinogenic effects of radiation, although the dose 
relationship was uncertain, and many of the studies cited 
related to exposure in utero or during childhood.  Most of 
the post-natal studies involved average radiation doses of 15 
rads or more to the brain.  It was also pointed out that 
radiation was not cited as an etiologic factor in the 
development of pituitary tumors and that the development of 
secondary central nervous system malignancies was small after 
prior radiation therapy. 

Pursuant to the Board's March 1996 REMAND, the veteran was 
afforded a general medical examination by the VA in September 
1998.  A report from that examination included a diagnosis of 
status post benign pituitary gland tumor excision, 1978.  The 
examiner, however, did not mention the etiology or date of 
onset of the tumor.

In addition to the above evidence, the Board has also 
considered various statements by the veteran in support of 
his claim.  At an RO hearing held in April 1989, the veteran 
testified that he had been exposed to high levels of 
radiation during Operation GREENHOUSE.  The veteran based 
this conclusion on the fact that he experienced numerous 
symptoms while stationed in Enewetak, including respiratory 
problems and vomiting blood.  He related that a Geiger 
counter showed extremely high levels of radiation while he 
was there.  He also testified that the surgeon who resected 
the pituitary tumor in 1978 had no doubt that the tumor 
developed as a result of radiation exposure; however, no 
written statement to that effect was ever provided.  In 
several letters, the veteran also explained that a Geiger 
counter recently measured high levels of radiation on several 
items stored in a chest that he had sent to his wife while 
stationed in Enewetak.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a benign 
chromophobe adenoma of the pituitary gland.  Initially, the 
Board notes that there is no evidence showing that the 
veteran's pituitary adenoma began either in service or during 
the one-year presumptive period after service.  38 C.F.R. 
§ 3.307, 3.309(a).  In fact, it appears that this tumor was 
first detected in 1976, approximately twenty-four years after 
his separation from service.  The Board also points out that 
pituitary adenoma is not a disease specific to radiation 
exposed veteran's listed under 38 C.F.R. § 3.309(d), which 
provides a lifetime presumption of service connection for 
radiation exposed veterans.   

The veteran's claim also fails under 38 C.F.R. § 3.311.  
Pituitary adenoma is included in the list of radiogenic 
diseases under 38 C.F.R. § 3.311 and first became manifest in 
1976, over 5 years after inservice exposure to ionizing 
radiation.  Nevertheless, the fact that pituitary adenoma is 
a potentially radiogenic disease, which manifested more than 
5 years after service, together with evidence of exposure to 
ionizing radiation during service, does not, in and of 
itself, establish entitlement to service connection.  The 
Board must consider all relevant factors, including the 
amount of radiation exposure, and more importantly, whether 
the evidence of record supports the contended etiological 
relationship to service, specifically exposure to radiation 
sustained therein and the subsequent development of pituitary 
adenoma.  The only medical opinion of record which has 
addressed the likelihood of such a relationship is the August 
1995 Memorandum submitted by the Assistant Chief Medical 
Director for Public Health and Environmental Hazards.  Based 
on a review of record, the Chief Medical Director concluded 
that it was unlikely that the veteran's pituitary adenoma 
could be attributed to exposure to ionizing radiation in 
service.  No medical opinion has been submitted which 
contradicts this opinion.

The Board has also considered the veteran's own statements 
that his benign chromophobe adenoma of the pituitary gland is 
related to ionizing radiation exposure in service.  The 
United States Court of Appeals for Veterans Claims has 
specifically held, however, that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a pituitary adenoma, his lay statements 
are of little probative value and cannot serve as a basis for 
granting service connection for a benign chromophobe adenoma 
of the pituitary gland.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a benign chromophobe adenoma of the pituitary 
gland as a result of exposure to ionizing radiation.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a benign chromophobe adenoma of the 
pituitary gland, to include as a result of exposure to 
ionizing radiation is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

